Citation Nr: 0707162	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for a psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to November 1975.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Anchorage Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
hallux valgus of the right great toe as 10 percent disabling; 
declined to reopen the claims for a low back disorder, a neck 
disorder, a left elbow fracture, and depression; and denied 
service connection for hepatitis C.  In an April 2003 
statement, the veteran indicated that he wished to withdraw 
the claims regarding a left elbow fracture and a neck 
disorder.  He also wished to start a new claim for a right 
foot scar and a right foot disability involving the top of 
the foot.  An August 2003 rating decision granted service 
connection for right foot scar and assigned a noncompensable 
rating and denied service connection involving the top of the 
right foot.  The veteran did not appeal the August 2003 
decision.  A September 2005 rating decision granted service 
connection for low back disorder and assigned a 40 percent 
evaluation effective April 15, 2003.  The veteran has not 
appealed that decision.  The only matters remaining before 
the Board are as stated on the previous page.  

The issues of entitlement to service connection for a 
psychiatric disorder and for hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT


1.	 An unappealed March 1990 rating decision denied service 
connection for depressive neurosis finding that such 
disability was not noted in service or within any reasonably 
brief period of time following separation from service, 
essentially indicating that the psychiatric disorder was not 
shown to be related to service.  

2.  Evidence received since the March 1990 decision relates 
to an unestablished fact necessary to substantiate the claim; 
tends to show that the veteran's psychiatric disorder is 
related to his service or a service-connected disability; and 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received; and a claim of 
entitlement to service connection for psychiatric disorder 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA applies in the instant case.  However, as 
the decision below constitutes a full grant of the portion of 
the claim being addressed, the appellant is not prejudiced by 
Board review, and there is no need to belabor the impact of 
the VA's duty to notify and assist at this point.

II.  Factual Background

A rating decision in March 1990, in pertinent part, denied 
service connection for a depressive neurosis, finding that 
this disorder was not noted in service or for within any 
reasonable time period following separation from service.  
The veteran did not appeal this decision.

The evidence of record in March 1990 included service medical 
records with a November 1975 separation examination that 
contained no mention of diagnosis, complaints, clinical 
findings, or treatment related to a psychiatric disorder.  
Post-service medical evidence included an October 1989 VA 
examination report that indicated, among other things, that 
the veteran's sleep disturbance, headaches, and decreased 
sexual functioning were suggestive of depression.  

Evidence received since March 1990 includes a May 2001 report 
from the Rehabilitation Medical Associates that reported that 
the veteran was seen in 1999 by a psychiatrist (Dr. D. H.) 
and diagnosed with a depressive disorder, possibly major 
depressive disorder; partner relationship problems; chronic 
pain; numerous previous surgeries; and psychosocial 
stressors.  

October 1999 to January 2004 treatment records from Alaska VA 
Healthcare System, showed that the veteran was treated for 
depression and was diagnosed with hepatitis C in 2001.  A 
November 2002 record indicated that the veteran was more 
depressed since he learned that his hepatitis C returned.  An 
August 2003 record included multi-axial diagnosis of Axis I - 
dysthymia possibly secondary to a general medical condition 
and Axis III - hepatitis C and multiple injuries resulting in 
chronic pain.  A subsequent record noted the veteran's 
complaints of having a stressful life primarily due to his 
service-connected injuries which have resulted in chronic 
pain.  

Medical records submitted to the Social Security 
Administration (SSA) were received in June 2004 and included 
both VA and private treatment records.  A VA record dated in 
October 1997 indicated that the veteran had an adjustment 
disorder with anxiety and was also undergoing treatment for 
his back disorder.  An August 2001 private record indicated 
that depression could be a side effect of undergoing 
treatment for his hepatitis C.  

On August 2005 VA examination, the examiner suspected that 
the veteran's depression was being caused primarily by 
hepatitis C.  The examiner noted that the illness was well 
known to cause depression on an organic basis and also often 
caused chronic fatigue and joint pain.  The examination 
report included multi-axial diagnosis of Axis I - mood 
disorder due to hepatitis C; Axis III - hepatitis C and back 
pain; and Axis V - global assessment of functioning score of 
65 and complaints of chronic pain, fatigue, and depression.  
III.  Criteria 

As noted, an unappealed March 1990 rating decision denied the 
veteran's claim seeking to establish service connection for a 
psychiatric disorder finding that it was not noted in service 
or within any reasonably brief period of time following 
separation from service.  That decision is final. 38 U.S.C.A. 
§ 7105.  "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (February 
2002), and the new definition applies.  The revised 
definition requires that in order to be considered "new and 
material," evidence received must raise a reasonable 
possibility of substantiating the claim, and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that the term 
"disability" as used in 38 C.F.R. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychoses becomes manifest to a degree of 10 percent within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

IV.  Analysis

As was noted, service connection for a psychiatric disorder 
was previously denied based on a finding that it was not 
noted in service or within any reasonably brief period of 
time following separation from service, essentially 
indicating that the claim was denied because it was not shown 
to be related to service.  For additional evidence to be new 
and material, to raise a reasonable possibility of 
substantiating the claim, and to relate to an unestablished 
fact necessary to substantiate the claim in this scenario, it 
would have to tend (by itself or together with evidence 
previously of record) to relate the veteran's psychiatric 
disorder to service. 

The additional evidence received since the March 1990 rating 
decision is new, as it was not previously of record.  The 
record now includes competent evidence (a medical diagnosis) 
that suggests that the veteran's psychiatric disorder is 
related to service or a service connected disability.  
Although several medical records indicated that the veteran's 
depression might be related to his hepatitis C (in which the 
matter of service connection for hepatitis C is being 
remanded for further development), the record also indicated 
that the veteran was diagnosed with depression long before he 
was diagnosed with hepatitis C (see May 2001 record from 
Rehabilitation Medical Associates) and suggested that the 
veteran's psychiatric disorder was related to his service-
connected back disorder.  An August 2003 record from Alaska 
VA healthcare System included a diagnosis dysthymia possibly 
secondary to a general medical condition and included 
hepatitis C and multiple injuries resulting in chronic pain 
in the diagnosis.  A subsequent record noted the veteran's 
complaints of having a stressful life primarily due to his 
service-connected injuries which have resulted in chronic 
pain.  Although an August 2005 VA examination indicated that 
the veteran's depression was primarily caused by hepatitis C, 
it did not indicate that the hepatitis C was the only cause.  
It appeared that back pain was also considered in the 
diagnosis.  Such new evidence of record relates to an 
unestablished fact necessary to substantiate the claim, 
raises a reasonable possibility of substantiating the claim, 
and is material.  As the additional evidence is both new and 
material, the claim may be reopened. 


ORDER

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder is reopened.  
To this extent, the appeal is allowed.  


REMAND

It appears that pertinent medical records remain outstanding.  
In a May 2001 report from the Rehabilitation Medical 
Associates, it was noted that the veteran received treatment 
in 1999 by Dr. D.H. for a psychiatric disorder.  These 
records have not been associated with the claims file.  As 
such records may have some bearing on the veteran's claim, 
they should be secured.   

A February 2004 statement of the case indicated that the 
veteran's only risk factors for hepatitis C were from years 
of alcohol abuse, intravenous drug abuse many years ago, and 
unprotected sex.  The record did not show any risk factors in 
service.  In January 2006, L. T. M. submitted a statement 
indicating that he was present when the veteran received all 
of his tattoos during active military service.  In a 
September 2005 supplemental statement of the case (SSOC), the 
RO continued to deny the claim finding that the in-service 
tattoo(s) did not link the hepatitis C to this incident in 
service.  The Board finds, however, that the RO did not fully 
discuss each risk factor.  The Veterans Benefits 
Administration (VBA) Training Letter 01-02 on hepatitis C 
indicated that the RO/AMC should provide a "full 
discussion" of the various risk factors.  If it is 
determined that the veteran experienced a risk factor in 
service, the RO/AMC must consider providing the veteran with 
an examination and medical opinion as to whether is as likely 
as not that his hepatitis is related to service.  

The veteran's claim seeking service connection for a 
psychiatric disorder, including as secondary to a service 
connected disability is, in part, "inextricably intertwined" 
with his claim seeking service connection for hepatitis C.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered. Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Here, should it be established that service connection for 
hepatitis C is warranted, such determination would affect the 
outcome in the matter of service connection for a psychiatric 
disorder as the record already indicates that there is a 
relationship between the veteran's depression and hepatitis 
C.  Hence, consideration of this matter is deferred pending 
further development and a resolution of the claim of service 
connection for hepatitis C.  However, if the claim for 
hepatitis C remains denied, a new psychiatric examination is 
necessary to clarify other causes of the veteran's 
depression.  On August 2005 VA examination, it was indicated 
that hepatitis C was the primary cause of the veteran's 
depression, but it appeared that back pain was also 
considered in the psychiatric diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for depression 
and hepatitis C since his discharge 
from service (and any necessary 
releases).  The RO/AMC should obtain 
complete records (those not already in 
the claims file) of all examinations 
and treatment from all the sources 
identified, specifically including, but 
not limited to, 1999 treatment records 
from Dr. D. H., a psychiatrist.  

2.  The RO should readjudicate the 
veteran's claim of entitlement to 
service connection for hepatitis C, 
with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and Training Letter 01-02.  

3.  If deemed appropriate, the RO/AMC 
should schedule the veteran for an 
appropriate examination to ascertain 
the etiology of his hepatitis C.  The 
veteran's VA claims folder and a copy 
of this REMAND should be provided to 
the physician, who should acknowledge 
receipt and review thereof.  Following 
a thorough evaluation, during which all 
indicated tests are performed, the 
examiner should render a nexus opinion, 
in light of the veteran's entire 
medical history, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
currently diagnosed hepatitis C is 
related to his military service.  The 
examiner should discuss all pertinent 
risk factors when giving an opinion 
about the relationship of hepatitis C 
and service and provide a rationale for 
any opinion given.  

4.  If the claim for hepatitis C 
remains denied, the veteran should be 
afforded a VA psychiatric examination 
by an appropriate examiner to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims file 
must be reviewed in conjunction with 
the examination and the examiner should 
confirm in the written report that such 
a review was conducted.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should determine whether the 
veteran currently has a psychiatric 
disorder.  The examiner should opine 
whether such a disorder(s) is(are) at 
least as likely as not caused or 
aggravated by his service-connected 
great right toe or low back disorder, 
and, if there is aggravation, the 
approximate degree of psychiatric 
disorder that is due to such 
aggravation.  The examiner should 
explain the rationale for any opinion 
given.  

5.  The RO/AMC should then re-
adjudicate the claims.  If either claim 
remains denied, the RO/AMC should issue 
an appropriate SSOC and give the 
veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  
  












The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


